UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2186


BILLY GENE COGDILL,

                Plaintiff - Appellant,

          v.

AMERICAN GENERAL ASSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-03466-CMC)


Submitted:   May 24, 2010                     Decided:   June 2, 2010


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John K. Koon, KOON AND COOK, P.A., Columbia, South Carolina, for
Appellant. William C. Wood, Jr., NELSON MULLINS RILEY &
SCARBOROUGH LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy   Cogdill    appeals       the   district   court’s    order

granting summary judgment in favor of the Appellee on Cogdill’s

claim for recovery under an accidental death insurance policy.

We   have   reviewed   the    record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Cogdill v. American Gen. Assurance Co., No. 3:08-cv-

03466-CMC (D.S.C. Oct. 8, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                       2